In an action, inter alia, for the return of moneys constituting partial payment for an equity interest in the defendant partnership, defendants appeal from an order of the Supreme Court, Nassau County, dated November 12, 1975,. which (1) denied their motion to compel arbitration of the claim which is the subject matter of the action and (2) conditionally granted plaintiffs cross motion for a preliminary injunction. Order affirmed, with $50 costs and disbursements. Pursuant to the terms of the document referred to as "Amendment No. 4”, plaintiffs status as a partner never became finalized. Therefore, plaintiff was not bound by the American Stock Exchange arbitration requirements because his allied membership in the Exchange was subject to his status as a partner of a member firm. Under the circumstances of this case, Special Term did not abuse its discretion in granting plaintiffs cross motion for preliminary injunctive relief. Cohalan, Acting. P. J., Margett, Suozzi and Mollen, JJ., concur.